Title: To Thomas Jefferson from William Jones, 13 March 1807
From: Jones, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philada. 13th. March 1807
                        
                        Whatever weight may be due to the subject of the enclosed letter I am persuaded you will justly appreciate
                            the motive for its communication
                        The writer is a young gentleman of strict veracity and considerable penetration—A real american, alive to the interests of his country, and the persons from whom
                            he received the information are native american merchants of excellent character residing in the Havanna.
                        Permit me Sir to congratulate you on the frustration of domestic treason and to express my confidence that
                            the same temperate firm and enlightened policy will equally avert the machinations of foreign foes. 
                  With sentiments of
                            real regard I am very respectfully Yours.
                        
                            Wm Jones
                            
                        
                    